EXHIBIT 10.1

FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT is made and entered into as of March 31, 2011 by and
between MEPT Commerce Park Tualatin II and III LLC, a Delaware limited liability
company (the “Landlord”), and Bioject Medical Technologies, Inc., an Oregon
corporation (the “Tenant”). All capitalized terms not defined herein shall have
the meanings given to them in the Lease (defined below).

RECITALS

A. Landlord and Tenant are parties to that certain Lease dated October 24, 2003,
as amended by that certain First Amendment to Lease dated December 2003, a
Second Amendment to Lease dated November 18, 2008, a Third Amendment to Lease
dated March 25, 2009, and a Fourth Amendment Dated June 30, 2009 (collectively,
the “Lease”), for certain Premises containing approximately 40,572 square feet
(the “Premises”) within Building H of the project commonly known as Tualatin
Corporate Center (the “Project”). The Premises is more particularly described in
the Lease.

B. Tenant desires to extend the repayment period for the Partial Abatement
(defined in the Second Amendment), Partial Abatement II (defined in the Third
Amendment) and Partial Abatement III (defined in the Fourth Amendment)
(collectively, the “Rent Abatements”). Landlord desires to accommodate Tenant’s
request on the terms and conditions set forth below.

AGREEMENTS

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree to amend the Lease as follows:

1. Repayment Schedule for Rent Abatements. As of March 31, 2011, the outstanding
balance owing by the Tenant for the Rent Abatements is $122,540.84. On or before
the 1st day of each month, Tenant shall commence repaying the Rent Abatements,
plus accrued interest at the rate of 9% per annum, compounded monthly, in
accordance with the following schedule:

 

Repayment Period    Monthly Installment  

April 1, 2011 – March 31, 2012

   $ 2,000.00   

April 1, 2012 – December 31, 2014

   $ 3,741.65   

The monthly installments in repayment of the Rent Abatements are in addition to
Base Rent and all other sums due under the Lease by Tenant. In the event that
the Lease terminates prior to the repayment of the Rent Abatements, the entire
outstanding balance (plus accrued interest) shall immediately become due and
payable by Tenant.

2. Non-Waiver. The modification of the repayment terms for the Rent Abatements
shall not be deemed a waiver by Landlord of its right to demand the prompt
payment of Base Rent and other sums due under the Lease now or in the future.
Furthermore, the failure of the Tenant to comply with the terms of this
Amendment or to pay the monthly installment of the Rent Abatements as provided
above when due shall be a default and Landlord shall be entitled to pursue all
of its remedies under the Lease for non-payment of Rent.

 

1



--------------------------------------------------------------------------------

3. Full Force and Effect. The terms and conditions of the Lease, as modified by
this Amendment, shall remain in full force and effect are hereby ratified and
affirmed.

DATED as of the date first above written.

 

LANDLORD:

    TENANT: MEPT Commerce Park Tualatin II and III LLC, a Delaware limited
liability company     BIOJECT MEDICAL TECHNOLOGIES, INC., an Oregon corporation
By: MEPT Edgemoor REIT LLC, a Delaware limited liability company, its Manager  
 

By:

Name:

Its:

 

/s/ Ralph Makar

Ralph Makar

President and Chief Executive Officer

By:  

Bentall Kennedy (U.S.) LP,

its Authorized Signatory

      By:  

Bentall Kennedy (U.S.) G.P. LLC,

its General Partner

      By:  

/s/ Michael R. McCormick

Michael R. McCormick

Senior Vice President

      Date:   March 31, 2011      

 

2